Ingram, Justice.
Plaintiffs Datry, Maas and Fraser, who were the appellees in Metropolitan Atlanta Rapid Transit Authority v. Datry, 235 Ga. -, post (rehearing denied November 24,1975), appeal from an order of the trial court entered on August 1, 1975, pursuant to Code Ann. § *52281A-162 (c) temporarily suspending the injunction granted in that case, pending the appeal of the order granting the injunction, upon payment of a bond. Also, enumerated as error is the denial of the plaintiffs’ motion to vacate the order temporarily suspending the injunction and the denial of plaintiffs’ application for an order superseding, pending appeal, the denial of the motion to vacate.
Argued September 9, 1975
Decided October 29, 1975.
James M. McDaniel, Curtis R. Richardson, for appellants.
Thomas O. Davis, Billy Olsen, Huie, Brown & Ide, R. William Ide, III, W. Stell Huie, Charles N. Pursley, Jr., for appellees.
Since the appeal in No. 30310 has been decided, the injunction granted in that case is reinstated by the terms of the August 1 order. Thus, the issues raised in this appeal concerning the August 1 order are moot.

Appeal dismissed.


All the Justices concur.